The verdict was amply authorized by the evidence, and the special ground of the motion for new trial shows no cause for a reversal of the judgment.
        DECIDED SEPTEMBER 6, 1941. REHEARING DENIED SEPTEMBER 23, 1941.
The accused was tried on an indictment containing three counts charging him with the offense of burglary. The jury found him not guilty on count 1, and guilty on counts 2 and 3. His motion for a new trial was overruled, and that judgment was assigned as error.
The defendant introduced no evidence but made a statement to the jury in which he denied that he was guilty of the offense charged. The evidence for the prosecution amply authorized, if it did not demand, the verdict. The special ground of the motion assigns as error the admission of certain testimony for the State, by detective Nahlic, subsequently to the statement of the defendant, on the ground that the testimony was not in rebuttal of anything said by the defendant in his statement, and on the further ground that the testimony was "highly prejudicial, immaterial, and irrelevant." We have carefully read the testimony objected to, and in our opinion it was in rebuttal of statements made by the accused in his statement to the jury and was properly admitted. "Where the defendant in a criminal case exercises his right of making a statement not under oath, such statement may be contradicted by testimony as to the facts which it narrates."Doyle v. State, 77 Ga. 513 (2); Morris v. State,177 Ga. 106, 115 (169 S.E. 495), and cit. The refusal to grant a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 745